DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 39-41, 43, and 44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/28/2022. Applicant has cancelled these claims.
Applicant’s election without traverse of claims 1, 2, 5, 9, 10, 12, 15, 19, 23, 27-31, and 33 in the reply filed on 02/28/2022 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: liquid extraction means in claim 1.
The specification teaches in page 2 line 29 to page 5 line 11 the liquid extraction means.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 9-10, 12, 15, 19, 23, 27-31, 43-44, and 46-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the internal diameter" in page 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation "the dry side" in page 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33: The term “low dose” in claim 33 is a relative term which renders the claim indefinite. The term “low dose” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how much a low dose means in the context of hydrate inhibition chemicals as there is no measurement for this.
Claim 2: A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “less than 1.5 times the internal diameter,” and the claim also recites “less than 0.8 times the internal diameter” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 5, 9, 10, 12, 15, 19, 23, 27-31 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Haukeness (US5525133).
Claims 33 and 46-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haukeness in view of Marak (US20150291901).

Rejection in view of Haukeness
Claim 1: Haukeness teaches in figures 4-7 a drain apparatus for use in a subsea pipeline to remove liquid from a multiphase flow in the subsea pipeline (Column 7 lines 57-65 teach this is for underground pipelines. Column 1 lines 5-8 teach that the invention is related to removing liquid from gas streams.), the drain apparatus comprising:  	a first channel for carrying a multiphase flow comprising liquid and gas phases (Column 3 lines 9-15 teach a drip for use in a pipeline that removes liquid from a two phase liquid gas stream. Inlet 126 would have the multiphase.); and  	liquid extraction means for extracting the liquid phase from the multiphase flow in the first channel (Column 3 lines 9-15 teach a drip having a flow separator and a receptacle. Figures 4-7 show the liquid receptacle 122, this is the liquid extraction means.),  	wherein the internal diameter of the first channel is substantially the same as an internal diameter of a subsea pipe arranged to carry the multiphase flow in the subsea pipeline, such that a pig travelling along the subsea pipe can pass through the first channel (Column 7 lines 57-65 teach this is for underground pipelines that allow for unobstructed movement of inspection pigs, which means the diameter would have to be a sufficient size for the pig to travel through).
Haukeness also shows in figures 1-3 that show the limitations of claim 1 are known in further prior art as it shows a multiphase (gas 14 and liquid 16) that enters the channel 22 from the left, with a liquid extraction means 18/28/38 that has the liquid flow removed.
If Haukeness does not explicitly teach that the internal diameter of the first channel is substantially the same as an internal diameter of a subsea pipe arranged to carry the multiphase flow in the subsea pipeline, it would have been obvious to one of ordinary skill before the effective filing date of the invention to have the internal diameter be an optimal size, such as substantially the same as a subsea pipe, as Haukeness also teaches the desire to have the pipe be piggable, and the diameter would depend on the size of the pig and the underground pipeline itself.
Claim 2: The limitations of the claim “the liquid extraction means is configured so as not to permit the multiphase flow to bypass the pig as the pig passes through the first channel, such that a pressure differential can be maintained across the pig” is considered to be intended usage of the device. Since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114. 
Claim 5: Haukeness teaches the liquid extraction means is a slug catcher or a separator (flow separator 120), and/or wherein the liquid extraction means comprises an inlet to receive liquid from the first channel, and a chamber in fluid communication with the inlet (Column 6 lines 1-19 teach that the branch tube 146 connects to the liquid receptacle 122 to allow two phase flow into 122. Branch tube 146 is the inlet to receive liquid and liquid receptacle 122 is the chamber. This is seen in figures 4-7. Alternatively, 130 can be seen as the chamber that receives the two phase flow that enters into 150.).
Claim 9: Haukeness teaches at least one valve arranged to block the inlet in a first mode of operation and the first channel in a second mode of operation (Valves 162 and 164 are arranged in figures 4-7. The valve 162 would block off the inlet 150 while the valve 164 would block off the first channel as it prevents entry into the channel).
Claim 10: Haukeness teaches the first channel passes through the longitudinal axis of the chamber (the channel 120 will pass through the longitudinal axis of the chamber 130.).
Claim 12: Haukeness teaches the liquid extraction means comprises an outlet in fluid communication with the chamber for removing liquid from the drain apparatus (Figures 4-7 shows two phase inlet 150. There are also liquid extraction holes 158 and 160. Figures 1-3 shows the liquid path fed into 18/28/38.).
Claim 15: Haukeness teaches the liquid extraction means comprises a reservoir in fluid communication with an opening formed in the bottom of the chamber (figure 5 shows that the chamber 130 receives the flow through 132/133, and it leads into a reservoir 122/123 at an opening 150 on the bottom of the chamber 130).
Claim 19: Haukeness teaches the outlet extends into the chamber and is formed through an upper surface of the chamber (figure 5 shows liquid extraction 158 and 160 extending from the upper surface of the chamber 122/123).
Claim 23: Haukeness teaches the outlet is in fluid communication with a third channel (Figure 5 shows channels 158 and 160. Also seen in figure 7 at the bottom.).
Claim 27: Haukeness teaches the liquid extraction means comprises: a first liquid extraction chamber comprising at least one first inlet to receive liquid from the first channel (liquid extraction chamber 130 that has an inlet 132/133);  	a first storage tank arranged to receive liquid from the first liquid extraction chamber (receptacle 122 can be seen as the storage tank).
Haukeness does not explicitly teach a second liquid extraction chamber comprising at least one second inlet to receive liquid from the first channel, wherein the first channel is arranged to pass through the first liquid extraction chamber before the second liquid extraction chamber; a second storage tank arranged to receive liquid from the second liquid extraction chamber.
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have a second drip downstream with a second storage tank since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim 28: Haukeness teaches a first gas conduit connecting the first storage tank to the first channel to permit gas flow between the first storage tank and the first channel (Branch pipe 148 allows gas to reenter the channel 120.).
Claim 29: Haukeness does not explicitly teach the first gas conduit and the second gas conduit are connected to the first channel after the second liquid extraction chamber. 
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have the gas conduits located at an optimal location, such as after the second liquid extraction chamber since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claim 30: Haukeness teaches the first gas conduit is connected to the first channel before the second liquid extraction chamber (Figures 4-7 show that it is located within the first liquid extraction chamber.), and the second gas conduit is connected to the first channel after the second liquid extraction chamber (Having a duplicate second drip after the first one would mean the second gas conduit 148 is located after the start of chamber 122).
Claim 31: Haukeness does not explicitly teach the first channel is configured such that when the drain apparatus is installed in the subsea pipeline the first and second liquid extraction chambers are raised above a level of the subsea pipe at either end of the first channel, such that the first and second storage tanks can be located at or above the level of the subsea pipe and below a level at which the first and second liquid extraction chambers are located. 
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have the storage tanks and chambers are an optimal location depending on the system itself since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Rejection in view of Haukeness and Marak
Claim 33: Haukeness does not explicitly teach one injection port for injecting hydrate inhibitor into first channel.
Marak teaches an analogous device that separates a gas and liquid phase from a multiphase stream including subsea streams (abstract and [0001]). Marak teaches in [0004]-[0012] that hydrates are known to form and cause damage to the pipelines and hydrate inhibitors can be added in order to prevent this.
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have an injection port for hydrate inhibitors in the device of Haukeness as Marak teaches hydrate inhibitors are known to be used and the benefits of removing hydrate formations in pipelines. The location of the inhibitor is considered to be obvious and can be the most optimal place for hydrate formation since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claim 46: Haukeness teaches the subsea pipeline is a subsea gas pipeline and the first channel comprises open ends configured to be connected to open ends of the subsea gas pipeline so as to install the drain apparatus inline with the subsea gas pipeline (figure 10 shows the drip 100 being inline with the system), wherein  	the liquid extraction means is configured such that the multiphase flow exiting a dry side of the drain apparatus contains less liquid than the multiphase flow entering a wet side of the drain apparatus (if the drip is removing water and returning gas, then the system would naturally have less water when leaving the system).
Haukeness does not explicitly teach the drain apparatus comprises at least one injection port in fluid communication with the first channel, the at least one injection port being configured to inject a hydrate inhibitor into the multiphase flow in the first channel on the dry side of the drain apparatus.
Marak teaches an analogous device that separates a gas and liquid phase from a multiphase stream including subsea streams (abstract and [0001]). Marak teaches in [0004]-[0012] that hydrates are known to form and cause damage to the pipelines and hydrate inhibitors can be added in order to prevent this.
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have an injection port for hydrate inhibitors in the device of Haukeness as Marak teaches hydrate inhibitors are known to be used and the benefits of removing hydrate formations in pipelines. The location of the inhibitor is considered to be obvious and can be the most optimal place for hydrate formation since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claim 47: Haukeness teaches the drain apparatus comprises a first storage tank disposed beneath the liquid extraction means (figures 4-7 show storage tank 122/123 beneath the liquid extraction means 150 or 130),  	the first storage tank being arranged to receive liquid from the liquid extraction means (branch pipe 150 leads into 122/123 and it directs a two phase flow). 
Referring to the limitation “wherein in use, the drain apparatus is configured to support the liquid extraction means a certain height above the seabed so as to accommodate the first storage tank without a need to excavate the seabed,” this is considered to be intended usage. Since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114. 
While Haukeness does not explicitly teach “the first channel further comprises curved sections between the open ends and the liquid extraction means to accommodate a difference in height between the liquid extraction means and the subsea gas pipeline, and a bend radius of each of said curved sections is configured such that the pig travelling along the subsea pipe can pass through each of said curved sections,” it does teach the use of pigs (Column 7 lines 57-65 teach this is for underground pipelines that allow for unobstructed movement of inspection pigs). Marak teaches in figures 1-3 various subsea systems that include liquid removal and have curves within the path. It would have been obvious to one of ordinary skill before the effective filing date of the invention to have the system work in a desired subsea system, such as one that includes curved sections.
Claim 48: Haukeness does not explicitly teach the drain apparatus comprises a plurality of storage tanks arranged to receive liquid from the liquid extraction means, wherein the plurality of storage tanks are disposed beneath the liquid extraction means on opposite sides of the drain apparatus. Haukeness teaches a storage tank 122/123. However it would have been obvious to one of ordinary skill before the effective filing date of the invention to have more than one storage tank to further enhance the ability to remove and store water since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
It would also have been obvious to one of ordinary skill before the effective filing date of the invention to have the storage tanks at an optimal location depending on the system itself since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Referring to the limitation “wherein in use, the drain apparatus is configured to support the liquid extraction means a certain height above the seabed so as to accommodate the first storage tank without a need to excavate the seabed,” this is considered to be intended usage. Since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114. 
While Haukeness does not explicitly teach “the first channel further comprises curved sections between the open ends and the liquid extraction means to accommodate a difference in height between the liquid extraction means and the subsea gas pipeline, and a bend radius of each of said curved sections is configured such that the pig travelling along the subsea pipe can pass through each of said curved sections,” it does teach the use of pigs (Column 7 lines 57-65 teach this is for underground pipelines that allow for unobstructed movement of inspection pigs). Marak teaches in figures 1-3 various subsea systems that include liquid removal and have curves within the path. It would have been obvious to one of ordinary skill before the effective filing date of the invention to have the system work in a desired subsea system, such as one that includes curved sections.
Allowable Subject Matter
Claims 49-50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior arts of record do not teach all the limitations of claims 1 and 46 along with having first and second liquid extraction chambers and first and second storage tanks that are disposed beneath the liquid extraction means and formed as a single body with an internal baffle dividing the body into separate storage tanks, and having the drain apparatus support the liquid extraction means a certain height above the seabed to accommodate the first storage tank without a need to excavate the seabed, and the first channel further comprises curved sections between the open ends and the liquid extraction means to accommodate a difference in height between the liquid extraction means and the subsea gas pipeline, and a bend radius of each curved section is configured for a pig travelling along the subsea pipe.
Claim 50 is dependent on 49.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 20140157658, 5232475, 8480788, 8453747, 6620221, 5507858.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171. The examiner can normally be reached Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones can be reached on (571) 270-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        05/04/2022